El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El demandante sufrió un accidente del trabajo el 8 de febrero de 1979. Lo atendió un médico privado. Éste, luego *396de tratar al demandante, lo refirió al Fondo del Seguro del Estado el 7 de marzo de 1979.
En el Fondo fue tratado y le informaron, según se alega en la demanda, que ya era tarde y que había perdido la visión por el ojo derecho, debido a un tratamiento inade-cuado. Se le indicó que le habían suministrado drogas y medicamentos inaplicables al tipo de lesión sufrida, lo que le ocasionó tal pérdida de visión y, a la postre, la enucleación del ojo. EÍ Fondo del Seguro compensó como accidente del trabajo dictando su decisión final el 21 de noviembre de 1979.
El 20 de noviembre de 1980 radicaron demanda para resarcirse el obrero lesionado, la esposa y la sociedad de gananciales compuesta por el obrero y su esposa.
El codemandado doctor Maestre solicitó la desesti-mación de la demanda por estar prescrita la acción.
Es evidente que la acción incoada por la sociedad de gananciales está prescrita al igual que la de la esposa. Tuvieron conocimiento del daño desde el mes de marzo de 1979 y nada les impedía radicar la demanda correspon-diente. Alvarado Calaiño v. Romero, 104 D.P.R. 127 (1975).
Ahora bien, la acción del empleado perjudicado contra el doctor Maestre presenta una situación distinta. Se alega que la actuación negligente del médico privado motivó la pérdida del ojo. ¿Procede considerar la intervención del médico privado como la de un tercero co-causante o como agravante del daño que da lugar a la aplicación del Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32? Si así se considerara, la acción del empleado no estaría prescrita, pues fue interpuesta dentro de los términos establecidos en esa disposición legal. El Fondo dictó la resolución final el 21 de noviembre de 1979 y la demanda fue radicada el 20 de noviembre de 1980. El Día, Inc. v. Tribunal Superior, 104 D.P.R. 149 (1975).
El Art. 31 dispone que “[e]n los casos en que la lesión, enfermedad [ocupacional] o la muerte que dan derecho de *397compensación al obrero, empleado o sus beneficiarios, de acuerdo con esta ley le hubiere provenido bajo circunstan-cias que hicieren responsables a tercero de tal lesión, enfer-medad o muerte, el obrero o empleado lesionado o sus bene-ficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enfermedad o muerte .. (Énfasis nuestro.)
Generalmente se acepta en jurisdicciones con estatutos parecidos o similares al nuestro que un médico que interviene con un obrero que ha sufrido un accidente compensable y su intervención negligente agrava el daño sufrido es el “tercero responsable” de que habla el Art. 31 contra quien puede instar acción el asegurador en los casos en que el estatuto, como el nuestro, concede la oportunidad de subrogarse en la causa de acción del obrero, y si el asegurador no la inicia el obrero lesionado puede entonces incoar su acción para resarcirse. Baker v. Wycoff, 79 P.2d 77 (1938); Steeves v. Irwin, 233 A.2d 126 (1967); Hancock v. Halliday, 150 P.2d 137 (1944); D’Angona v. County of Los Angeles, 613 P.2d 238 (1980); German v. Chemray, Inc., 564 P.2d 636 (1977); DeHaven v. Caulfield, 314 F.2d 269 (1963); Nota: Malpractice Actions and Workmen’s Compensation, 36 Va. L. Rev. 781 (1950); P. A. Leidy, Malpractice Actions and Compensation Acts, 29 Mich. L. Rev. 568 (1931); Anotación, Right to Maintain Malpractice Suit Against Injured Employee’s Attending Physician Notwithstanding Receipt of Workmen’s Compensation Award, 28 A.L.R.3d 1066 (1969).
En Hancock v. Halliday, supra, se estudia cuidadosamente la cuestión que ahora nos ocupa, citando distintas autoridades. Se hace referencia al hecho de que las leyes de compensaciones a obreros por accidentes del trabajo limitan la indemnización a concederse en aras de cubrir un área más extensa de responsabilidad, concediendo inmunidad al patrono, pero se expresa que sería altamente irrazonable que la inmunidad cubriera a una tercera persona *398agravante del daño originalmente sufrido. En ésta se incluye específicamente a los médicos que intervienen con el obrero y que por su impericia o negligencia agravan la con-dición. Tampoco se señala razón alguna por la cual el médico no responda al Fondo de los gastos incurridos en la atención del obrero lesionado. Este razonamiento es clara-mente aplicable a la situación prevaleciente en Puerto Rico. Nada hay en nuestra ley que justifique hacer esa excepción. El hecho de que en este caso el Fondo no se subrogara en la acción del obrero no altera la situación. Cf. Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199 (1963), donde impusi-mos responsabilidad al Estado por practicar una operación sin el consentimiento del obrero que sufrió un accidente del trabajo y donde expresamos, a la pág. 208, que “[e]l hecho de que el obrero [fuera] compensado por el Fondo en forma alguna derrota su derecho a que se le indemnice por la intervención quirúrgica que se le practicó sin su consenti-miento. La exclusividad del remedio provisto por la Ley de Compensaciones por Accidentes del Trabajo, es por la lesión sufrida en el trabajo; y a ese efecto se dispone que ‘el dere-cho . .. establecido para obtener compensación será el único remedio contra el patrono’ . . . mientras que la acción ejer-citada en el presente caso se origina en la actuación del Fondo en someter al recurrente a una operación sin su con-sentimiento”. En este caso nada hay en la ley que justifique conceder al médico que agravó la condición del ojo del obrero una inmunidad que la ley no le concede.
Siendo esto así es evidente que la acción ejercitada por el obrero no está prescrita.

Se expedirá el auto y se dictará sentencia que modifique la resolución recurrida en el sentido de determinar que la acción incoada por la sociedad de gananciales y por la esposa del demandante están prescritas, y así modificada se confirmará.

El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente.
*399—0—